Title: To George Washington from William Grayson, 13 May 1781
From: Grayson, William
To: Washington, George


                        
                            Sir
                            War Office May 13th 1781
                        
                        The Board do themselves the honor to inclose your Excellency, the copies of letters this day received from
                            the Governor of Virginia and the Marquis la fayette.
                        General Wayne’s march (from the situation of the public finances) has been hitherto unfortunately delayed;
                            The Board however have wrote to him to-day to press his departure in the strongest manner; and they hope that his
                            difficulties are so far surmounted, that he will immedy set out with his detachment. They have the honor to inclose a copy
                            of the letter they wrote to him. I am with the highest respect Yr Excys Obedt & very hhble servt
                        
                            Willm Grayson
                        
                        
                            By order. 
                        

                    